FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50545

               Plaintiff - Appellee,             D.C. No. 3:12-cr-01433-LAB

  v.
                                                 MEMORANDUM*
MARTIN YANEZ VERDUGO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Martin Yanez Verdugo appeals from the district court’s judgment and

challenges the 68-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yanez Verdugo contends that the district court erred by denying his request

for a minor role adjustment under U.S.S.G. § 3B1.2(b), because it presumed drug

couriers are ineligible for a minor role adjustment, improperly considered

government evidence in other cases, and improperly considered premeditation.

We review de novo the district court’s interpretation of the Guidelines, for abuse of

discretion the district court’s application of the Guidelines to the facts of the case,

and for clear error its factual determination that a defendant is not a minor

participant. United States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir.

2011). We need not decide whether the district court erred because any error was

harmless in light of the district court’s determination, supported by the record, that

Yanez Verdugo failed to prove he was substantially less culpable than the average

participant in the offense. See U.S.S.G. § 3B1.2(b) & cmt. n.3(A); see also

Rodriguez-Castro, 641 F.3d at 1193 (district court did not err in declining to apply

minor role adjustment where defendant, a courier, registered car in his name,

created a “crossing record,” and transported a substantial amount of narcotics).

      AFFIRMED.




                                            2                                    12-50545